DETAILED ACTION


Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Office Action is in response to the arguments and amendments received on 03/22/2021.
Claims 1, 17, and 19 have been amended.
Claims 10-16 and 20 have been cancelled.
Claims 1, 4-9, 17, and 19 are currently pending and have been examined.


Response to Arguments

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Regarding the §101 rejections the Applicant asserts:
The §101 rejection fails to make a prima facie case of unpatentability.  The Examiner respectfully disagrees.	
The 35 USC §101 rejection is repeated below and updated based on the Applicant’s amendments and will be referenced herein.  The claim that the rejection fails to include sufficient rationale identifying the judicial exception and why it is considered an exception is not persuasive.  Section 16 details the judicial exception and why it is considered an exception.  Further section 23 includes a discussion of why the additional elements do not amount to significantly more than the judicial exception/ why they are not indicative of integration into a practical application.
The §101 rejection is improper because the claims are directed at patentable subject matter.  The Examiner respectfully disagrees.
The elements “transmitting a third-tier promotion for the business from the central server to the first user device and the second user device, each having been issued by the virtual badge by the processor of the central server after the first user device and the second user device are at the business together at the same time, wherein the third-tier promotion comprises the base offer and a second incentive” and “transmitting a third-tier promotion to each of the plurality of user devices that have previously been issued the virtual badge by the processor of the central server after each of the plurality of user devices are at the business together at the same time, wherein the third-tier promotion comprises the base offer and a second incentive, wherein the second incentive is greater than the first incentive” are not indicative of integration into a practical idea because these steps rely on the actions of a person to perform the steps.  No structure performing these tasks is claimed.  Further, as described in the specification, the method relies on the user to perform the task and to demonstrate performance of the task to earn the third tier reward.  




Claim Rejections 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-9, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant claims “transmitting … after the first user device and the second user device are at the business together at the same time…”  The Applicant does not possess “after the first user device and the second user device are at the business together at the same time."  The specification discloses the end result of this element without reciting any mechanism to achieve it.  For example, the application is silent as to how the system will determine that the devices are co-located (no use or mention of GPS or any other location detection elements).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1, 4-9, 17, and 19 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claims 1 and 17 are directed to a method/process.  A process is a statutory category for patentability.  
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A method of promoting a business, comprising: 
communicatively connecting a first user device and a second user device to a central server;
transmitting a first-tier promotion for a business from 
setting a minimum number of recipient user devices by the ; 
earning a virtual badge by sharing the first-tier promotion with the minimum number of recipient

identifying the 
issuing the virtual badge to the 
transmitting the second-tier promotion for the business from the central server to the 
transmitting the first-tier promotion for the business from the central server to the 
earning the virtual badge by sharing the first-tier promotion with the minimum number of recipient 
identifying the  
issuing the virtual badge to the 
transmitting the second-tier promotion for the business from the 
transmitting a third-tier promotion for the business from the  , each having been issued by the virtual badge by  after the first user device and the second user device are at the business together at the same time, wherein the third-tier promotion comprises the base offer and a second incentive
Claim 17 includes the following limitations:
A method of promoting a business, comprising:  Page 5Response to Office Action for U.S. Serial No. 15 -487,536 (Docket No. OODL-OO]1) 
Communicatively 
transmitting a first-tier promotion for a business to the plurality of ur, wherein the first-tier promotion comprises a base offer; 
earning a virtual badge by sharing the first-tier promotion with a minimum number of recipient 
identifying the one or more of the plurality of  
issuing the virtual badge to any of the plurality of v
transmitting the second-tier promotion  to any of the plurality of user devices which have earned the  virtual badge by the 
transmitting a third-tier promotion to each of the plurality of 
Examiner notes: The above 
The claims recite an abstract idea of facilitating a multi-tiered rewards and promotion system which requires the users of the device (first and second users) to perform several steps (sharing incentives, physically bringing the devices to the same physical location) to unlock different tiers of incentives, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification p4 lines 2-12) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
A method of promoting a business, comprising: 
communicatively connecting a first user device and a second user device to a central server;
transmitting a first-tier promotion for a business from 
setting a minimum number of recipient user devices by the ; 
earning a virtual badge by sharing the first-tier promotion with the minimum number of recipient

identifying the 
issuing the virtual badge to the 
transmitting the second-tier promotion for the business from the central server to the 
transmitting the first-tier promotion for the business from the central server to the 
earning the virtual badge by sharing the first-tier promotion with the minimum number of recipient 
identifying the  
issuing the virtual badge to the 
transmitting the second-tier promotion for the business from the 
transmitting a third-tier promotion for the business from the  , each having been issued by the virtual badge by  after the first user device and the second user device are at the business together at the same time, wherein the third-tier promotion comprises the base offer and a second incentive
Claim 17 includes the following limitations:
A method of promoting a business, comprising:  Page 5Response to Office Action for U.S. Serial No. 15 -487,536 (Docket No. OODL-OO]1) 
Communicatively 
transmitting a first-tier promotion for a business to the plurality of ur, wherein the first-tier promotion comprises a base offer; 
earning a virtual badge by sharing the first-tier promotion with a minimum number of recipient 
identifying the one or more of the plurality of  
issuing the virtual badge to any of the plurality of v
transmitting the second-tier promotion  to any of the plurality of user devices which have earned the  virtual badge by the 
transmitting a third-tier promotion to each of the plurality of 
These additional elements are not indicative of integration into a practical application because:
Regarding the “central server” and “a first user device”, “a second user device,” and “a processor” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 4-9, and 19 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “central server” and “a first user device”, “a second user device,” and “a processor” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 4-9, and 19 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682